Case 8:20-cv-02109-VMC-JSS Document 8 Filed 09/17/20 Page 1 of 6 PageID 269




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  KETA CARMICKAL,

              Plaintiff,

  v.                                   Case No. 8:20-cv-2109-T-33JSS


  SUN STEAKS LLC,

            Defendant.
  _____________________________/

                                  ORDER

        This cause comes before the Court sua sponte. For the

  reasons that follow, this case is remanded to state court for

  lack of subject matter jurisdiction.

  Discussion

        “Federal     courts     have      limited    subject     matter

  jurisdiction.” Morrison v. Allstate Indem. Co., 228 F.3d

  1255, 1260-61 (11th Cir. 2000). As such, “[a] federal court

  not only has the power but also the obligation at any time to

  inquire   into   jurisdiction    whenever    the   possibility   that

  jurisdiction does not exist arises.” Fitzgerald v. Seaboard

  Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985).

        Plaintiff Keta Carmickal originally initiated this slip-

  and-fall action in state court on February 28, 2020. (Doc. #

  1-6). Thereafter, on September 9, 2020, Defendant Sun Steaks


                                    1
Case 8:20-cv-02109-VMC-JSS Document 8 Filed 09/17/20 Page 2 of 6 PageID 270




  LLC removed the case to this Court on the basis of diversity

  jurisdiction. (Doc. # 1).

         When      jurisdiction        is    premised       upon     diversity      of

  citizenship,       28    U.S.C.      §    1332(a)    requires,         among   other

  things, that “the matter in controversy exceeds the sum or

  value of $75,000, exclusive of interest and costs.” If “the

  jurisdictional       amount     is       not   facially     apparent      from   the

  complaint, the court should look to the notice of removal and

  may require evidence relevant to the amount in controversy at

  the time the case was removed.” Williams v. Best Buy Co., 269

  F.3d     1316,    1319    (11th      Cir.      2001).     When     “damages      are

  unspecified,       the    removing         party     bears       the    burden   of

  establishing the jurisdictional amount by a preponderance of

  the evidence.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1208

  (11th Cir. 2007).

         Here, the complaint does not state a specified damages

  claim. (Doc. # 1-6 at ¶ 1) (“This is an action for damages

  that exceeds Thirty Thousand Dollars[.]”). Instead, in its

  notice    of     removal,     Sun        Steaks    relied    upon      Carmickal’s

  response to a request for admission to establish the amount

  in controversy. (Doc. # 1 at ¶ 9-13). In her response,

  Carmickal admitted that the she is seeking damages in excess

  of $75,000 (Id.).


                                             2
Case 8:20-cv-02109-VMC-JSS Document 8 Filed 09/17/20 Page 3 of 6 PageID 271




        Upon review of Sun Steaks’s notice of removal, the Court

  was “unable to determine whether the amount in controversy

  has been met by Carmickal’s damages claim without engaging in

  heavy    speculation.”          (Doc.    #       3).    Specifically,       the   Court

  concluded that Sun Steaks provided no factual support for

  damages resulting from the slip and fall, such as medical

  bills or lost wages. (Id.). The Court then gave Sun Steaks an

  opportunity to provide additional information to establish

  the amount in controversy. (Id.).

        Sun Steaks has now responded to the Court’s Order in an

  attempt to establish this Court’s diversity jurisdiction.

  (Doc.    #    6).    But   Sun    Steaks          still    fails    to   show     by   a

  preponderance of the evidence that the amount in controversy

  exceeds      $75,000.      In    its     response,         Sun     Steaks    provides

  evidence of $19,942.04 in past medical bills. (Id. at 6). Sun

  Steaks       also    alleges      that       Carmickal’s          physicians      have

  estimated that recommended future conservative care will cost

  between $2,000 and $4,000 per year (totaling $85,400 based on

  her life expectancy) and that recommended future surgery is

  estimated to cost $29,900.000. (Id. at 5-6). Carmickal argues

  that these costs, along with pain and suffering damages, and

  Carmickal’s         responses      to    the           requests    for   admission,




                                               3
Case 8:20-cv-02109-VMC-JSS Document 8 Filed 09/17/20 Page 4 of 6 PageID 272




  establish by a preponderance of the evidence that the damages

  sought exceed $75,000. (Id. at 7-9).

         However,   the    only   concrete     damages   here   amount   to

  $19,942.04 in past medical expenses, which falls well below

  the jurisdictional threshold. (Doc. # 7-3 at 3). First,

  although Sun Steaks attempts to use Carmickal’s physician’s

  notes to support her future medical expenses (Doc. # 6 at 4-

  6), the mere possibility of future surgery or conservative

  care   remains    too    speculative    to   support   future   medical

  expenses of $115,300. See Favors v. Dolgencorp, LLC, No. 14-

  cv-60267-KMM, 2014 WL 11775522, at *2 (S.D. Fla. Nov. 3, 2014)

  (“While Defendant contends that Plaintiff alleges future

  medical expenses ranging from $114,000 to $154,000, the Court

  finds these estimates to be too speculative to establish the

  amount in controversy by a preponderance of the evidence.”);

  Pennington v. Covidien LP, No. 8:19-cv-273-T-33AAS, 2019 WL

  479473, at *1-2 (finding the cost of a $110,000 surgery too

  speculative as it had not yet been scheduled).

         Additionally, Sun Steaks does not provide sufficient

  detail    about    the     pain   and      suffering    Carmickal      has

  experienced. See Nelson v. Black & Decker (U.S.), Inc., No.

  8:16-cv-869-T-24JSS, 2015 WL 12259228, at *3-4 (M.D. Fla.

  Aug. 31, 2015) (“[T]he Court will not engage in speculation


                                     4
Case 8:20-cv-02109-VMC-JSS Document 8 Filed 09/17/20 Page 5 of 6 PageID 273




  regarding the value of [the plaintiff’s] pain and suffering

  damages.”). Thus, these categories of damages remain too

  speculative     to   include   in       the    amount   in   controversy

  calculation. See Rodriguez v. Family Dollar, No. 8:17-cv-

  1340-T-33JSS, 2017 U.S. Dist. LEXIS 88594 (M.D. Fla. June 9,

  2017) (remanding case where the amount in controversy was

  based on hypothetical future medical damages).

        And, as the Court previously noted, a response to a

  request for admission that the amount in controversy exceeds

  $75,000 is not determinative. See Eckert v. Sears, Roebuck &

  Co., No. 8:13-cv-2599-T-23EAJ, 2013 WL 5673511, at *3-4 (M.D.

  Fla. Oct. 17, 2013) (“[A] plaintiff’s mere concession that

  the      amount-in-controversy            exceeds        $75,000       is

  insufficient[.]”). Indeed, Carmickal’s admission is “devoid

  of the kind of factual information that is necessary to make

  a jurisdictional finding.” (Doc. # 7-2); Avramides v. Genesis

  Eldercare Rehab. Servs., LLC, No. 8:17-cv-155-T-33JSS, 2017

  WL 359884, at *2-3 (M.D. Fla. Jan. 25, 2017) (explaining that

  a response to a request for admission does not “relieve the

  removing defendant of the obligation to demonstrate facts

  supporting     the   existence      of        federal   subject    matter

  jurisdiction”).




                                      5
Case 8:20-cv-02109-VMC-JSS Document 8 Filed 09/17/20 Page 6 of 6 PageID 274




        In short, Carmickal has failed to persuade the Court

  that the amount in controversy exceeds $75,000. The only

  concrete    damages   in   this    case   fall   below    $20,000   and

  insufficient    information       has   been   provided   about   other

  categories of damages. Thus, Carmickal has not carried its

  burden of establishing this Court’s diversity jurisdiction.

  The Court, finding that it lacks subject matter jurisdiction,

  remands this case to state court.

        Accordingly, it is now

        ORDERED, ADJUDGED, and DECREED:

        The Clerk is directed to REMAND this case to state court

  because the Court lacks subject matter jurisdiction. After

  remand, the Clerk shall CLOSE this case.

        DONE and ORDERED in Chambers in Tampa, Florida, this

  17th day of September, 2020.




                                      6
